DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 8, 10 – 18, 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,029,917 in view of Agerbak et al. (U.S. Patent Application Publication 2013/0173794). Although the claims at issue are not identical, the claims of the pending application and the claims the Patent are both drawn to a computing device calibrating a playback device determined to be in a particular type of zone, accessing a particular calibration via a network, the playback device applying the calibration, and playing back audio on the calibrated playback device. Specifically, claims 1, 11 and 20 of the pending application correspond to claims 1 and 17 of the patent. The causing via a network interface the playback device to apply the calibration of the claims 1, 11 and 20 of the pending application is implicitly taught in the claims 1 and 17 of the patent via a network since the calibration that is applied is accessed via a network. The claims of the patent recite causing the playback device to play back audio but do not explicitly recite causing via the network. However, in a related field of endeavor (i.e. causing playback via a network) Agerbak teaches (para 0024, 0058-59, 0072) via a network interface, a computing device causing a playback device to play audio. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Agerbak to the playback of audio of the claims of the Patent to allow, via the network interface, to cause the audio playback, thus providing an enhanced user interface by providing the convenience of remotely initiating playback. In addition, claims 2, 12 of the pending application corresponds to claims 2, 18 of the patent; claims 3, 13 of the pending application corresponds to claims 3, 19 of the patent; claims 4, 14 of the pending application corresponds to claim 6 of the patent; claims 5, 15 of the pending application corresponds to claim 5 of the patent; claims 6, 16 of the pending application corresponds to claim 7 of the patent; claims 7, 17 of the pending application corresponds to claim 8 of the patent; claims 8, 18 of the pending application corresponds to claims 1, 17 of the patent in view of Agerbak; claim 10 of the pending application corresponds to claim 1 of the patent in view of Agerbak.
Conclusion
Claims 1 - 20 have no prior art rejection, are not taught by or obvious over the prior art, as the independent claims retain the criticality for allowance of the allowed claims of the parent application 16827143, and would be allowable if a Terminal Disclaimer is submitted to address the Double Patenting rejections, as set forth in this Office action.
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basso et al. (U.S. Patent Application Publication 2010/0162117); Baalu et al. (U.S. Patent Application Publication 2013/0179535); Selig et al. (U.S. Patent Application Publication 2014/0334644); Vaughan et al. (U.S. Patent Application Publication 2004/0114771); Virtanen (U.S. Patent Application Publication 2016/0119730); Neumeyer et al. (U.S. Patent Application Publication 2011/0293123).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653            

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653